                                                                                     FILED
      Case 2:20-cr-00471-JAK Document 5 Filed 10/14/20 Page 1 of 16 Page     IDDISTRICT
                                                                     CLERK, U.S. #:9 COURT
                                                                      10/14/2020

                                                                                   DM
                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                           BY: ___________________ DEPUTY
 1   NICOLA T. HANNA
     United States Attorney
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
 3   Chief, National Security Division
     REENA M. EL-AMAMY (Cal. Bar No. 237743)
 4   Assistant United States Attorney
     Terrorism and Export Crimes Section
 5        1500 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-0552
 7        Facsimile: (213) 894-2927
          E-mail:    Reema.El-Amamy@usdoj.gov
 8

 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                               UNITED STATES DISTRICT COURT
11
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,                   No. CR 20-00471-JAK
13
                  Plaintiff,                     PLEA AGREEMENT FOR DEFENDANT
14                                               DECKER HAYES RAMSAY
                       v.
15
     DECKER HAYES RAMSAY,
16
                  Defendant.
17

18

19           1.   This constitutes the plea agreement between DECKER HAYES
20   RAMSAY (“defendant”) and the United States Attorney’s Office for the
21   Central District of California (the “USAO”) in the above-captioned
22   case.    This agreement is limited to the USAO and cannot bind any
23   other federal, state, local, or foreign prosecuting, enforcement,
24   administrative, or regulatory authorities.
25                               DEFENDANT’S OBLIGATIONS
26           2.   Defendant agrees to:
27                a.   Give up the right to indictment by a grand jury and,
28   at the earliest opportunity requested by the USAO and provided by the
      Case 2:20-cr-00471-JAK Document 5 Filed 10/14/20 Page 2 of 16 Page ID #:10



 1   Court, appear and plead guilty to a single-count information in the

 2   form attached to this agreement as Exhibit A or a substantially

 3   similar form, which charges defendant with False Statements in

 4   violation of 18 U.S.C. § 1001(a)(2).

 5              b.    Not contest facts agreed to in this agreement.

 6              c.    Abide by all agreements regarding sentencing contained

 7   in this agreement.

 8              d.    Appear for all court appearances, surrender as ordered

 9   for service of sentence, obey all conditions of any bond, and obey

10   any other ongoing court order in this matter.

11              e.    Not commit any crime; however, offenses that would be

12   excluded for sentencing purposes under United States Sentencing

13   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

14   within the scope of this agreement.

15              f.    Be truthful at all times with the United States

16   Probation and Pretrial Services Office and the Court.

17              g.    Pay the applicable special assessment at or before the

18   time of sentencing unless defendant has demonstrated a lack of

19   ability to pay such assessments.

20                              THE USAO’S OBLIGATIONS

21        3.    The USAO agrees to:

22              a.    Not contest facts agreed to in this agreement.

23              b.    Abide by all agreements regarding sentencing contained

24   in this agreement.

25              c.    Except for criminal tax violations (including

26   conspiracy to commit such violations chargeable under 18 U.S.C.

27   § 371), not further criminally prosecute defendant for violations of

28   Title 18 arising out of defendant’s conduct described in the agreed-

                                           2
      Case 2:20-cr-00471-JAK Document 5 Filed 10/14/20 Page 3 of 16 Page ID #:11



 1   to factual basis set forth in paragraph 9 below.          Defendant

 2   understands that the USAO is free to criminally prosecute defendant

 3   for any other unlawful past conduct or any unlawful conduct that

 4   occurs after the date of this agreement.         Defendant agrees that at

 5   the time of sentencing the Court may consider the uncharged conduct

 6   in determining the applicable Sentencing Guidelines range, the

 7   propriety and extent of any departure from that range, and the

 8   sentence to be imposed after consideration of the Sentencing

 9   Guidelines and all other relevant factors under 18 U.S.C. § 3553(a).

10              d.    At the time of sentencing, provided that defendant

11   demonstrates an acceptance of responsibility for the offense up to

12   and including the time of sentencing, recommend a two-level reduction

13   in the applicable Sentencing Guidelines offense level, pursuant to

14   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

15   additional one-level reduction if available under that section.

16              e.    At the time of sentencing, recommend that the Court

17   take into consideration defendant’s early acceptance of

18   responsibility in determining an appropriate sentence.

19                               NATURE OF THE OFFENSE

20        4.    Defendant understands that for defendant to be guilty of

21   the crime charged in the information, that is, False Statements, in

22   violation of Title 18, United States Code, Section 1001(a)(2), the

23   following must be true: (1) the defendant made a false statement; (2)

24   the statement was made within the jurisdiction of the executive

25   branch of the government of the United States, including, the United

26   States Office of Personnel Management National Background

27   Investigations Bureau; (3) the defendant acted willfully; that is,

28   the defendant acted deliberately and with knowledge both that the

                                           3
      Case 2:20-cr-00471-JAK Document 5 Filed 10/14/20 Page 4 of 16 Page ID #:12



 1   statement was untrue and that his conduct was unlawful; and (4) the

 2   statement was material to the activities or decisions of the United

 3   States Office of Personnel Management National Background

 4   Investigations Bureau; that is, it had a natural tendency to

 5   influence, or was capable of influencing, the agency’s decisions or

 6   activities.

 7                                      PENALTIES

 8        5.    Defendant understands that the statutory maximum sentence

 9   that the Court can impose for a violation of Title 18, United States

10   Code, Section 1001(a)(2), is: 5 years imprisonment; a 3-year period

11   of supervised release; a fine of $250,000 or twice the gross gain or

12   gross loss resulting from the offense, whichever is greatest; and a

13   mandatory special assessment of $100.

14        6.    Defendant understands that supervised release is a period

15   of time following imprisonment during which defendant will be subject

16   to various restrictions and requirements.         Defendant understands that

17   if defendant violates one or more of the conditions of any supervised

18   release imposed, defendant may be returned to prison for all or part

19   of the term of supervised release authorized by statute for the

20   offense that resulted in the term of supervised release, which could

21   result in defendant serving a total term of imprisonment greater than

22   the statutory maximum stated above.

23        7.    Defendant understands that, by pleading guilty, defendant

24   may be giving up valuable government benefits and valuable civic

25   rights, such as the right to vote, the right to possess a firearm,

26   the right to hold office, and the right to serve on a jury.

27   Defendant understands that he is pleading guilty to a felony and that

28   it is a federal crime for a convicted felon to possess a firearm or

                                           4
      Case 2:20-cr-00471-JAK Document 5 Filed 10/14/20 Page 5 of 16 Page ID #:13



 1   ammunition.    Defendant understands that the conviction in this case

 2   may also subject defendant to various other collateral consequences,

 3   including but not limited to revocation of probation, parole, or

 4   supervised release in another case and suspension or revocation of a

 5   professional license.     Defendant understands that unanticipated

 6   collateral consequences will not serve as grounds to withdraw

 7   defendant’s guilty plea.

 8           8.   Defendant understands that, if defendant is not a United

 9   States citizen, the felony conviction in this case may subject

10   defendant to: removal, also known as deportation, which may, under

11   some circumstances, be mandatory; denial of citizenship; and denial

12   of admission to the United States in the future.          The Court cannot,

13   and defendant’s attorney also may not be able to, advise defendant

14   fully regarding the immigration consequences of the felony conviction

15   in this case.    Defendant understands that unexpected immigration

16   consequences will not serve as grounds to withdraw defendant’s guilty

17   plea.

18                                   FACTUAL BASIS

19           9.   Defendant admits that defendant is, in fact, guilty of the

20   offense to which defendant is agreeing to plead guilty.           Defendant

21   and the USAO agree to the statement of facts provided below and agree

22   that this statement of facts is sufficient to support a plea of

23   guilty to the charge described in this agreement and to establish the

24   Sentencing Guidelines factors set forth in paragraph 11 below but is

25   not meant to be a complete recitation of all facts relevant to the

26   underlying criminal conduct or all facts known to either party that

27   relate to that conduct.

28

                                           5
      Case 2:20-cr-00471-JAK Document 5 Filed 10/14/20 Page 6 of 16 Page ID #:14



 1        Company #1 is a major cleared U.S. defense contractor and

 2   industrial corporation with core manufacturing concentrations in

 3   weapons and military and commercial electronics.          Defendant Ramsay

 4   was required to obtain a national security clearance in order to

 5   obtain and maintain his position of employment with Company #1.

 6   Employees who were required to hold national security clearances for

 7   their employment, like defendant Ramsay, needed to submit to a

 8   background investigation, carried out by the United States Office of

 9   Personnel Management National Background Investigations Bureau.               As

10   part of the background investigation, applicants for security

11   clearances were required to complete an Electronic Questionnaire for

12   Investigations Processing, and, on that form certify that “I

13   understand that a knowing and willful false statement on this form

14   can be punished by fine or imprisonment or both (18 U.S.C. l00l).”

15        Vanguard America was a group that opposes multiculturalism and

16   believed in white separatism, which is the idea that white people

17   should exist separately from all inferior, non-white races, whether

18   by establishing an all-white community somewhere or removing non-

19   whites from their midst.      Aryan Underground was a group that was

20   established in or around 2017.       The group upheld National Socialist

21   or Nazism ideology, used the swastika, and focused on the principles

22   laid out by Adolf Hitler and others.

23        On or about April 12, 2018, in Los Angeles County, within the

24   Central District of California, in a matter within the jurisdiction

25   of the executive branch of the government of the United States,

26   specifically, the United States Office of Personnel Management

27   National Background Investigations Bureau, defendant Ramsay knowingly

28   and willfully made a materially false, fictitious, and fraudulent

                                           6
      Case 2:20-cr-00471-JAK Document 5 Filed 10/14/20 Page 7 of 16 Page ID #:15



 1   statement on an Electronic Questionnaire for Investigations

 2   Processing, in that defendant Ramsay represented that defendant

 3   Ramsay had never been a member of an organization that advocates or

 4   practices commission of acts of force or violence to discourage

 5   others from exercising their rights under the United States

 6   Constitution or any state of the United States with the specific

 7   intent to further such action, when, in truth and fact, as defendant

 8   Ramsay then well knew, defendant Ramsay had been a member of both

 9   Vanguard America and Aryan Underground.         Defendant Ramsay lied on the

10   form in order to obtain a security clearance and maintain employment

11   at Company #1, a cleared defense contractor.         This statement was

12   material because, as a result of defendant Ramsay’s false statement,

13   he obtained a security clearance that he might have otherwise not

14   received had he been truthful about his affiliations Vanguard America

15   and Aryan Underground.

16                                 SENTENCING FACTORS

17        10.   Defendant understands that in determining defendant’s

18   sentence the Court is required to calculate the applicable Sentencing

19   Guidelines range and to consider that range, possible departures

20   under the Sentencing Guidelines, and the other sentencing factors set

21   forth in 18 U.S.C. § 3553(a).       Defendant understands that the

22   Sentencing Guidelines are advisory only, that defendant cannot have

23   any expectation of receiving a sentence within the calculated

24   Sentencing Guidelines range, and that after considering the

25   Sentencing Guidelines and the other § 3553(a) factors, the Court will

26   be free to exercise its discretion to impose any sentence it finds

27   appropriate up to the maximum set by statute for the crime of

28   conviction.

                                           7
      Case 2:20-cr-00471-JAK Document 5 Filed 10/14/20 Page 8 of 16 Page ID #:16



 1        11.   Defendant and the USAO agree to the following applicable

 2   Sentencing Guidelines factors:

 3      Base Offense Level:                    6      [U.S.S.G. § 2B1.1(a)(2)]

 4   Defendant and the USAO reserve the right to argue that additional

 5   specific offense characteristics, adjustments, and departures under

 6   the Sentencing Guidelines are appropriate.

 7        12.   Defendant understands that there is no agreement as to

 8   defendant’s criminal history or criminal history category.

 9        13.   Defendant and the USAO reserve the right to argue for a

10   sentence outside the sentencing range established by the Sentencing

11   Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

12   (a)(2), (a)(3), (a)(6), and (a)(7).

13                         WAIVER OF CONSTITUTIONAL RIGHTS

14        14.   Defendant understands that by pleading guilty, defendant

15   gives up the following rights:

16              a.    The right to persist in a plea of not guilty.

17              b.    The right to a speedy and public trial by jury.

18              c.    The right to be represented by counsel –- and if

19   necessary have the Court appoint counsel -- at trial.           Defendant

20   understands, however, that, defendant retains the right to be

21   represented by counsel –- and if necessary have the Court appoint

22   counsel –- at every other stage of the proceeding.

23              d.    The right to be presumed innocent and to have the

24   burden of proof placed on the government to prove defendant guilty

25   beyond a reasonable doubt.

26              e.    The right to confront and cross-examine witnesses

27   against defendant.

28

                                           8
      Case 2:20-cr-00471-JAK Document 5 Filed 10/14/20 Page 9 of 16 Page ID #:17



 1              f.    The right to testify and to present evidence in

 2   opposition to the charges, including the right to compel the

 3   attendance of witnesses to testify.

 4              g.    The right not to be compelled to testify, and, if

 5   defendant chose not to testify or present evidence, to have that

 6   choice not be used against defendant.

 7              h.    Any and all rights to pursue any affirmative defenses,

 8   Fourth Amendment or Fifth Amendment claims, and other pretrial

 9   motions that have been filed or could be filed.

10                         WAIVER OF APPEAL OF CONVICTION

11        15.   Defendant understands that, with the exception of an appeal

12   based on a claim that defendant’s guilty plea was involuntary, by

13   pleading guilty defendant is waiving and giving up any right to

14   appeal defendant’s conviction on the offense to which defendant is

15   pleading guilty.    Defendant understands that this waiver includes,

16   but is not limited to, arguments that the statute to which defendant

17   is pleading guilty is unconstitutional, and any and all claims that

18   the statement of facts provided herein is insufficient to support

19   defendant’s plea of guilty.

20                     WAIVER OF APPEAL AND COLLATERAL ATTACK

21        16.   Defendant gives up the right to appeal all of the

22   following: (a) the procedures and calculations used to determine and

23   impose any portion of the sentence; (b) the term of imprisonment

24   imposed by the Court, including, to the extent permitted by law, the

25   constitutionality or legality of defendant’s sentence, provided it is

26   within the statutory maximum; (c) the fine imposed by the Court,

27   provided it is within the statutory maximum; (d) the term of

28   probation or supervised release imposed by the Court, provided it is

                                           9
     Case 2:20-cr-00471-JAK Document 5 Filed 10/14/20 Page 10 of 16 Page ID #:18



 1   within the statutory maximum; and (e) any of the following conditions

 2   of probation or supervised release imposed by the Court: the

 3   conditions set forth in General Order 20-04 of this Court; the drug

 4   testing conditions mandated by 18 U.S.C. §§ 3563(a)(5) and 3583(d);

 5   and the alcohol and drug use conditions authorized by 18 U.S.C.

 6   § 3563(b)(7).

 7        17.   Defendant also gives up any right to bring a post-

 8   conviction collateral attack on the conviction or sentence, except a

 9   post-conviction collateral attack based on a claim of ineffective

10   assistance of counsel, a claim of newly discovered evidence, or an

11   explicitly retroactive change in the applicable Sentencing

12   Guidelines, sentencing statutes, or statutes of conviction.

13   Defendant understands that this waiver includes, but is not limited

14   to, arguments that the statute to which defendant is pleading guilty

15   is unconstitutional, and any and all claims that the statement of

16   facts provided herein is insufficient to support defendant’s plea of

17   guilty.

18        18.   The USAO agrees that, provided all portions of the sentence

19   are at or below the statutory maximum specified above, the USAO gives

20   up its right to appeal any portion of the sentence.

21                      RESULT OF WITHDRAWAL OF GUILTY PLEA

22        19.   Defendant agrees that if, after entering a guilty plea

23   pursuant to this agreement, defendant seeks to withdraw and succeeds

24   in withdrawing defendant’s guilty plea on any basis other than a

25   claim and finding that entry into this plea agreement was

26   involuntary, then (a) the USAO will be relieved of all of its

27   obligations under this agreement; and (b) should the USAO choose to

28   pursue any charge that was either dismissed or not filed as a result

                                          10
     Case 2:20-cr-00471-JAK Document 5 Filed 10/14/20 Page 11 of 16 Page ID #:19



 1   of this agreement, then (i) any applicable statute of limitations

 2   will be tolled between the date of defendant’s signing of this

 3   agreement and the filing commencing any such action; and

 4   (ii) defendant waives and gives up all defenses based on the statute

 5   of limitations, any claim of pre-indictment delay, or any speedy

 6   trial claim with respect to any such action, except to the extent

 7   that such defenses existed as of the date of defendant’s signing this

 8   agreement.

 9                    RESULT OF VACATUR, REVERSAL OR SET-ASIDE

10        20.     Defendant agrees that if the count of conviction is

11   vacated, reversed, or set aside, both the USAO and defendant will be

12   released from all their obligations under this agreement.

13                           EFFECTIVE DATE OF AGREEMENT

14        21.     This agreement is effective upon signature and execution of

15   all required certifications by defendant, defendant’s counsel, and an

16   Assistant United States Attorney.

17                               BREACH OF AGREEMENT

18        22.     Defendant agrees that if defendant, at any time after the

19   signature of this agreement and execution of all required

20   certifications by defendant, defendant’s counsel, and an Assistant

21   United States Attorney, knowingly violates or fails to perform any of

22   defendant’s obligations under this agreement (“a breach”), the USAO

23   may declare this agreement breached.       All of defendant’s obligations

24   are material, a single breach of this agreement is sufficient for the

25   USAO to declare a breach, and defendant shall not be deemed to have

26   cured a breach without the express agreement of the USAO in writing.

27   If the USAO declares this agreement breached, and the Court finds

28   such a breach to have occurred, then: (a) if defendant has previously

                                          11
     Case 2:20-cr-00471-JAK Document 5 Filed 10/14/20 Page 12 of 16 Page ID #:20



 1   entered a guilty plea pursuant to this agreement, defendant will not

 2   be able to withdraw the guilty plea, and (b) the USAO will be

 3   relieved of all its obligations under this agreement.

 4           23.   Following the Court’s finding of a knowing breach of this

 5   agreement by defendant, should the USAO choose to pursue any charge

 6   that was either dismissed or not filed as a result of this agreement,

 7   then:

 8                 a.   Defendant agrees that any applicable statute of

 9   limitations is tolled between the date of defendant’s signing of this

10   agreement and the filing commencing any such action.

11                 b.   Defendant waives and gives up all defenses based on

12   the statute of limitations, any claim of pre-indictment delay, or any

13   speedy trial claim with respect to any such action, except to the

14   extent that such defenses existed as of the date of defendant’s

15   signing this agreement.

16                 c.   Defendant agrees that: (i) any statements made by

17   defendant, under oath, at the guilty plea hearing (if such a hearing

18   occurred prior to the breach); (ii) the agreed to factual basis

19   statement in this agreement; and (iii) any evidence derived from such

20   statements, shall be admissible against defendant in any such action

21   against defendant, and defendant waives and gives up any claim under

22   the United States Constitution, any statute, Rule 410 of the Federal

23   Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

24   Procedure, or any other federal rule, that the statements or any

25   evidence derived from the statements should be suppressed or are

26   inadmissible.

27

28

                                          12
     Case 2:20-cr-00471-JAK Document 5 Filed 10/14/20 Page 13 of 16 Page ID #:21



 1          COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

 2                                OFFICE NOT PARTIES

 3        24.   Defendant understands that the Court and the United States

 4   Probation and Pretrial Services Office are not parties to this

 5   agreement and need not accept any of the USAO’s sentencing

 6   recommendations or the parties’ agreements to facts or sentencing

 7   factors.

 8        25.   Defendant understands that both defendant and the USAO are

 9   free to: (a) supplement the facts by supplying relevant information

10   to the United States Probation and Pretrial Services Office and the

11   Court, (b) correct any and all factual misstatements relating to the

12   Court’s Sentencing Guidelines calculations and determination of

13   sentence, and (c) argue on appeal and collateral review that the

14   Court’s Sentencing Guidelines calculations and the sentence it

15   chooses to impose are not error, although each party agrees to

16   maintain its view that the calculations in paragraph 11 are

17   consistent with the facts of this case.        While this paragraph permits

18   both the USAO and defendant to submit full and complete factual

19   information to the United States Probation and Pretrial Services

20   Office and the Court, even if that factual information may be viewed

21   as inconsistent with the facts agreed to in this agreement, this

22   paragraph does not affect defendant’s and the USAO’s obligations not

23   to contest the facts agreed to in this agreement.

24        26.   Defendant understands that even if the Court ignores any

25   sentencing recommendation, finds facts or reaches conclusions

26   different from those agreed to, and/or imposes any sentence up to the

27   maximum established by statute, defendant cannot, for that reason,

28   withdraw defendant’s guilty plea, and defendant will remain bound to

                                          13
 Case 2:20-cr-00471-JAK Document 5 Filed 10/14/20 Page 14 of 16 Page ID #:22




 1   fulfill all defendant's obligations under this agreement.       Defendant
 2   understands that no one      not the prosecutor, defendant's attorney,
 3   or the Court -- can make a binding prediction or promise regarding
 4   the sentence defendant will receive, except that it will be within
 5   the statutory maximum.
 6                            NO ADDITIONAL AGREEMENTS
 7        27.   Defendant understands that, except as set forth herein,
                                                                                 �·
 8   there are no promises, understandings, or agreements between the USAO
 9   and defendant or defendant's attorney, and that no additional
10   promise, understanding, or agreement may be entered into unless in a
11   writing signed by all parties or on the record in court.
12               PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING
13        28.   The parties agree that this agreement will be considered
14   part of the record of defendant's guilty plea hearing as if the
15   entire agreement had been read into the record of the proceeding.
16   AGREED AND ACCEPTED
17   UNITED STATES ATTORNEY'S OFFICE
     FOR THE CENTRAL DISTRICT OF
18   CALIFORNIA
19   NICOLA T. HANNA
     United States Attorney
20
21                                                October 14, 2020
     REEMA M. EL-AMAMY                           Date
22   Assistant United States Attorney
23                                                lQt q1io
                                                 Date
24   De
25
                                                 Date      t
26                      ant DECKER HAYES
27
28
                                        14
Case 2:20-cr-00471-JAK Document 5 Filed 10/14/20 Page 15 of 16 Page ID #:23
Case 2:20-cr-00471-JAK Document 5 Filed 10/14/20 Page 16 of 16 Page ID #:24
